Citation Nr: 1752767	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  16-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, claimed as back problem.

2.  Entitlement to bilateral rotator cuff tendinopathy, claimed as shoulder problem.

3.  Entitlement to service connection for residuals of traumatic brain injury.

4.  Entitlement to service connection for residuals of a broken clavicle.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 13, 1971 to October 19, 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2013 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied entitlement to service connection for (1) lumbar spondylosis, claimed as a back problem, (2) `bilateral rotator cuff tendinopathy, claimed as a shoulder problem, (3) residuals of traumatic brain injury; and (4) residuals of a broken clavicle.

This matter initially came before the Board in May 2017, when the Board remanded the claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As noted above, under pertinent law and regulations, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014).  When no preexisting condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Here, no back, shoulder, clavicle, or head injuries or defects were noted on the Veteran's August 1971 entrance examination.  The Board recognizes that injuries involving these body parts were noted on the contemporaneous Report of Medical History upon enlistment.  However, the enlistment examination yielded normal findings.  Consequently, the Veteran is presumed to have been in sound condition on entry.  38 U.S.C.A. § 1111.

The Veteran's orthopedic claims have been denied on the basis that a back disorder, bilateral shoulder disorder, and residuals of a broken clavicle pre-existed the Veteran's service and were not aggravated by his service.  On examination in May 2013, a VA examiner opined that preexisting back, bilateral shoulder, and residual symptoms of head trauma clearly and unmistakably existed prior to service, and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  For the shoulders and back opinions, the examiner explained that the service record did not document objective findings consistent with high energy injury to the soft tissue or osseous structures of the Veteran's bilateral shoulders or lumbar spine, such as fracture, internal derangement, or dislocation, or, fracture, herniation, or dislocation, respectively.  In the absence of such findings, found the examiner, aggravation was less likely than not.  Further, the service record did not document repetitive microtrauma.  Because of this, aggravation was also less likely than not.  The examiner's opinion on the Veteran's claimed bilateral shoulder and back disorders is problematic, as it does not comport to the standard of proof required to address the presumption of soundness.  On one hand, the examiner stated that there was clear and unmistakable evidence that these conditions were not aggravated during service.  On the other, the rationale supplied to support this conclusion finds that aggravation was less likely than not.  This opinion, for these two conditions, is inadequate for adjudication purposes.  

The Board also finds that an opinion must be rendered for the Veteran's claimed residuals of a clavicle fracture.  RO cites to a VA examination that was conducted that addresses the Veteran's claim.  However, no opinion is of record, notwithstanding the fact that the record appears to be complete.  In fact, an examination was conducted showing a diagnosis of healed distal clavicle fracture with mal union.  As noted above, no opinion was provided in the medical opinion section, despite opinions being provided the remaining three disorders the Veteran is claiming.  Thus, on remand, an opinion should be obtained that addresses the Veteran's disorder.  

Last, remand is required for the Veteran's claimed residuals of a TBI.  The claim has been denied on the basis that the Veteran suffered a traumatic brain injury prior to his military service.  He complained of headaches during service, and in a September 1971 treatment note, a treating physician documents that on June 15, 1969, the Veteran fractured seven ribs, his clavicle, and suffered a concussion.  However, contrary to the Veteran's orthopedic claims, there is no evidence, other than the Veteran's lay statements, that he suffered a concussion prior to his military service.  Despite the regulations pertaining to the presumption of soundness, the Board finds that a direct service connection opinion must be given - the evidence of record cannot clearly and undebatably show that a disorder manifested by symptoms of a traumatic brain injury pre-existed the Veteran's service, as there are only lay statements to prove this diagnosis.  Accordingly, although a new opinion is necessary, it must ignore the Veteran's lay statements in that regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an examination regarding etiology for the Veteran's claimed back, clavicle, and bilateral shoulder disorders. The claims file should be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions. A notation to the effect that this record review took place should be included in the report. The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms. All necessary tests and studies should be performed, and the examiner should review such results prior to completing the report. 

(A) The examiner should indicate whether there clear and unmistakable evidence that low back, clavicle, and bilateral shoulder disorders preexisted service? 

(i) If there is clear and unmistakable evidence that the disorders preexisted service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the preexisting disorder were not permanently worsened during service beyond the natural progression of the disorder.

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service. 

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

3.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an examination regarding the etiology of the Veteran's disorder manifested by headaches, claimed as residuals of a traumatic brain injury.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not that disability manifested by headaches or head symptoms had onset in, or is otherwise related to, active service?  The examiner must address a September 18, 1971, service treatment record and the 2017 VA examination report.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


